Citation Nr: 1742120	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a jaw disability.

3.  Entitlement to service connection for a dental condition.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for chronic headaches.


REPRESENTATION


Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2012 rating decision, by the Boston, Massachusetts, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for a head injury, service connection for a jaw condition, service connection for a dental condition, service connection for a skin condition, and service connection for headaches.  He perfected a timely appeal to that decision.  

In July 2015, the Board remanded the case to the RO in order to afford the Veteran a Travel Board hearing.  That hearing was scheduled for December 2015.  However, the record indicates that the Veteran called and asked that the hearing be rescheduled due to wife's illness.  The record indicates that the hearing was subsequently rescheduled for November 2016.  The Board notes, however, that the Veteran failed to report for this hearing, and has made no attempt to reschedule the hearing.  Thus, the Board finds that the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704 (d) (2016).  

The issues of service connection for a dental condition and a jaw disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran has not had residuals of an in-service head injury at any time since or contemporaneous to when he filed his claim.  

2.  A skin condition did not manifest in service or for many years thereafter and is not related to service.  

3.  The Veteran has not had a chronic headache disability at any time since or contemporaneous to when he filed his claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a head injury have not all been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for a skin condition have not all been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for service connection for a chronic headache disability have not all been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  


II.  Laws and Regulations.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

 When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


III.  Factual background & Analysis-S/C head injury.

The Veteran seeks service connection for residuals of an in-service head injury.  Specifically, the Veteran contends that he suffers from a residuals of a  head injury, manifested by headaches and dizziness, which he purports to have sustained as a result of being kicked in the face while in service.  

Significantly, the service treatment reports (STRs) show that the Veteran sought treatment in June 1968 for injuries sustained as a result of being kicked in the face; at that time, he complained that he was unable to breathe through the right nostril and he complained of pain in the right cheek radiating down into his teeth.  At his separation examination in December 1970, the Veteran did not report a history of any head injury, and clinical findings of the head were normal.   The records do not demonstrate any complaints of, treatment for or diagnosis of a head injury or residuals of a head injury during military service.  

In this regard, the Board can and does attach more weight and probative value to the contemporaneous medical and lay evidence contained in the STRs because they present a more accurate, reliable and probative account of what the Veteran was experiencing at that time.  Thus, the Veteran's subsequent statements regarding a current head injury of service origin are outweighed by the other lay and medical evidence of record.  Accordingly, the Board finds the contemporaneous service records showing a normal separation examination in November 1970 and no existing disability of the head upon service discharge to be a more credible history.  

In September 2010, the Veteran claimed service connection for a head injury.  He stated that he still had dizziness, headaches and ringing and his ears.  Submitted in support of the claim were private treatment records from Dr. Ira Nathanson, dated from July 2009 through November 2009, which show that the Veteran was seen for follow up evaluation of high blood pressure; these records indicate that the Veteran reported symptoms of lightheadedness and head pressure.  The records show that the Veteran was seen in an emergency room in July 2009 with complaints of 2 to 3 days of dizziness and a blood pressure reading of 175/90.  The assessment was rising blood pressure and diabetes mellitus.  A patient office note, dated in October 2009, indicates that the Veteran complained of lightheadedness, gait disturbance and being off balance.   It was also noted that the Veteran had a history of upper respiratory infection.  The examiner noted that the assessment was that the Veteran had some internal ear congestion, labyrinthitis as he also noted some gait disturbance.  

Also submitted were treatment reports from HCPA Feeding Hills, dated from August 2006 to November 2012.  These records reflect ongoing treatment for hypertension and diabetes.  The records also indicate that the Veteran had a history of vertigo; however, those records do not demonstrate any treatment for or diagnosis of a head injury or residuals of a head injury.  

Also submitted was a VA physician note, dated in July 2010, indicating that the Veteran was seen to establish medical care; it was noted that he had no specific complaints.  A physical examination was reported to be normal, and neurological evaluation was grossly intact.  The assessment was hypertension, blood pressure well controlled on medication.  

The most fundamental requirement for any claim of service connection is that the Veteran must first establish that he has the disability claimed.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (explaining that interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  The evidence must show that the Veteran has the disability for which benefits are being claimed.  

Based on the evidence, the Board concludes that service connection is not warranted for residuals of a head injury.  The preponderance of the evidence indicates that the injury he refers to as having occurred during service was to his face and there was no involvement other than the right nostril and cheek.  Most importantly, the Veteran denied having or having had a head trauma, in November 1970, shortly before service discharge.  Highly significant is that the preponderance of the evidence also indicates that the Veteran does not now have any residuals of a head injury.  None are diagnosed of record currently.  While the post service treatment records document complaints of dizziness and lightheadedness, those symptoms have been attributed to diagnosed hypertension or vertigo.  Those conditions have not, in turn, been attributed to the Veteran's military service, including to the inservice incident of being kicked in the face.  That is, although the Board readily acknowledges that the Veteran is competent to report his symptoms of dizziness and headaches, there is no indication that the Veteran is competent, by way of medical training, expertise or any other credentials, to diagnose these symptoms.  Since there is no evidence, medical or otherwise, that shows a presently existing residuals of a head injury related to service, Brammer v. Derwinski, supra, the claim for service connection for a head injury must be denied.  

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Board acknowledges the Veteran's contentions that he believes he has residuals of a head injury related to the in-service incident described.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Layno, 6 Vet. App. at 469-70.  The Veteran's assertions have been weighed against the medical evidence of record, which the Board finds sufficient to decide this case.  That medical evidence shows that the Veteran's reported symptoms are attributed to other conditions and that he had no residuals of the 1968 incident at the time he was separated from service in 1970.  

Therefore, for the reasons and bases set forth above, the Board concludes that the most probative evidence weighs strongly against finding that the Veteran currently experiences residuals of a head injury.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b).  However, the doctrine of reasonable doubt is not for application here, as the weight of the evidence is against the claim.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal of this claimed condition must be denied.  


IV.  Factual background & Analysis-S/C skin condition.

The Veteran essentially contends that he developed a skin condition as a result of his exposure to herbicides while on active duty in Vietnam.  The Veteran indicated that he was stationed aboard the USS Cohoes AN-78 from January 1968 to February 1969 in the Republic of Vietnam; he stated that theirs was a "black water" ship.  The Veteran indicated that they patrolled from the DaNang harbor to the Quaviett River, which was 2 miles from the DMZ; he noted that they went ashore on several occasions to do their job.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f). It is provided that, in general, the diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a) (6) (ii). For chloracne, or other acneform disease consistent with chloracne, the presumption only applies if it manifests to a 10 percent or greater degree within one year of the last in-service exposure to the herbicide agent.  The presumptive diseases include chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other an osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (a) (2); 38 C.F.R. §§ 3.307 (a) (6), 3.309(e).  A skin condition manifesting many years after separation from service is not subject to this presumption.  Id.  

The Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's claim for service connection for a skin condition (VA Form 21-526) was received in September 2010.  In his application, the Veteran admitted that he was not treated in service for a skin condition; rather, he stated that he developed a skin condition as a result of his exposure to Agent Orange while serving aboard a salvage ship off the coast and in the harbors of Vietnam.  

Submitted in support of the Veteran's claim were treatment records from the New England Dermatology clinic, dated from February 2007 to December 2009.  These records show that the Veteran received follow up evaluation and treatment for a skin condition, variously diagnosed.  During a clinical visit in February 2007, it was noted that the Veteran's condition had been present for three months; he stated that it waxed and waned in its appearance and occasionally goes away and shows up in another area.  He had not been treated.  No history of similar problem.  The diagnosis was probable eczematous dermatitis, right anterior thigh.  He was also diagnosed with rosacea and basal cell carcinoma of the right mid nasal sidewall.  Similar diagnoses were reported in August 2007, January 2008, and July 2008.  In November 2008, he was diagnosed with irritant folliculitis.  

Significantly, the Veteran's military personnel records confirm that he was stationed aboard the USS Cohoes, which was deployed to Vietnam during the period from July 1968 to April 1972.  His DD Form 214 indicates that he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  

Based upon the available records and the Veteran's lay contentions, the Board finds that the evidence is consistent with a finding that he set foot within the land borders of Vietnam during active duty service, and he is therefore presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307 (a) (6) (iii).  

However, the Veteran's skin conditions are not among the diseases for which the Secretary has determined that presumptive service connection is warranted based on herbicide exposure.  See 38 C.F.R. § 3.309 (e) (2016).  The Board also notes that the evidence does not indicate, nor does the Veteran contend, that symptoms of his chronic skin rash manifested within one year of his last exposure to Agent Orange; or, for that matter, that he was ever found to have an acneform skin condition.  Thus, there is no basis in the record of VA's regulations to presume service connection for the Veteran's skin conditions, diagnosed as dermatitis and basal cell carcinoma.  

With respect to whether the Veteran's skin condition is directly related to his military service, the record does not show that the Veteran's skin condition was present in service.  Indeed, the Veteran's STRs do not document any complaints, treatment or diagnosis of a skin condition.  During his November 1970 separation examination, all of the Veteran's relevant body systems, specifically, "skin", were found to be normal.  As such, the evidence does not show that a skin condition manifested in service.  Rather, the service treatment records are evidence against a finding of direct service connection.  In addition, the first medical mention of the Veteran's skin condition is in February 2007, more than 37 years after separation from service.  This is evidence against a finding that he had a skin condition anytime contemporaneous to service.  

In addition, the post-service medical evidence of record is absent any competent evidence relating or linking the Veteran's current skin conditions to his active service.  In fact, during a clinical visit in February 2007, it was noted that the Veteran's condition had been present for three month; and, it was noted that there was no history of similar problems.  The only evidence of record suggesting a link or nexus between the Veteran's current skin conditions and his military service, including his in-service exposure to herbicide agents, comes from the Veteran himself.  

The Board has considered the statements of the Veteran asserting that his skin condition is related to his herbicide exposure in service.  While the Veteran is competent to provide statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Given the extensive research by medical professionals in the area of herbicide exposure related diseases, whether any condition is related to such exposure is a complex question not subject to lay opinion evidence.  

In sum, the preponderance of evidence is against a finding that the Veteran has a skin condition with onset during or caused by his active service.  Hence, the appeal must be denied.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  


VI.  Factual background & Analysis-S/C headaches.

The Veteran maintains that service connection is warranted for his headaches which he contends developed as a result of his exposure to diesel engine funes on a constant basis while aboard the USS Cohoes which was docked in DaNang.  He has also attributed his headaches to an injury he sustained when he was kicked in the face in service.  

In this regard, the Board notes that the service treatment records (STRs) indicate that the Veteran was seen in June 1968 with reports that he had been kicked in the face and was complaining that he was unable to breathe through the right nostril; he also complained of pain in the right cheek radiating down into his teeth.  He did not report any headaches.  The separation examination, conducted in November 1970, was negative for any complaints or findings of headaches, or a disability manifested by headaches.  

Post service treatment records, including VA as well as private treatment reports, do not reflect any complaints or clinical findings of headaches.  In fact, private treatment reports dated July 2009 to November 2009 indicate that the Veteran complained of lightheadedness and head pressure; however, his symptoms were attributed to high blood pressure and internal ear congestion.  A private treatment report from HCPA Feeding Hills noted that the Veteran was seen for a follow up evaluation for hypertension in November 2012; at that time, it was noted that associated symptoms included no headache.  There are no clinical findings documenting a headache disability during the relevant time period.  There is no medical evidence tending to indicate that the Veteran has a current chronic headache disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  While the Veteran's own lay statements may in some instances be sufficient to establish a current diagnosis, in this case the Veteran has not reported any diagnosis of a headache disability nor offered any lay statements that would support a diagnosis.  In his July 2013 substantive appeal, the Veteran claimed to have a chronic headache disability, manifested by constant headaches.  However, the treatment records do not report any complaints or findings of a chronic headache disability or any headaches related to service.  If he did indeed have a chronic headache disability or headaches that began during or after service, it is reasonable to expect that the medical evidence of record would reveal such.  This is particularly true of the HCPA Feeding Hills records.  

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for headaches.  As the Board finds that the requirement of a current disability has not been met, the Board need not address the other elements of service connection.  See, e.g., Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The preponderance of the evidence is against the claim, thus the benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a head injury is denied.  

Service connection for a skin condition, including as due to exposure to Agent Orange, is denied.  

Service connection for headaches is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The specific bases for remand are set forth below.  

The Veteran essentially contends that he sustained trauma to his teeth and suffers jaw discomfort  due to facial injuries he sustained while on active duty in the Navy.  The Veteran reported that the jaw will occasionally lock up while he's eating.  

The Board observes that the service treatment records (STRs) show that the Veteran sought treatment in June 1968 for injuries sustained as a result of being kicked in the face; at that time, he complained that he was unable to breathe through the right nostril and he complained of pain in the right cheek radiating down into his teeth.  No facial complaints or diagnoses were noted during this examination.  Upon examination in November 1970, for the purpose of separation from active duty, the Veteran no complaints or symptoms related to a facial injury or a jaw disorder.  

The Veteran indicates that he began experiencing problems with his teeth in 1973; he recalled going to a dentist and was told that they were all out of alignment which was due to some kind of sustained injury.  The Veteran indicated that he was told that his upper teeth were not aligned with his bottom teeth causing his bite to way off and his jaw bone had fragment chips; as a result, he was experiencing severe discomfort in his teeth and jaw when he ate.  The Veteran indicated that in order to resolve the problem, he was told that he needed extensive surgery; however, he could not afford the surgery.  The only other option was to remove his upper teeth and have a dental plate made.  

The service treatment records note that, at his enlistment examination in April 1966, no dental problems were noted; the Veteran was not missing any teeth.  Of record is a consultation sheet, dated June 11, 1968, indicating that the Veteran was seen for complaints of pain in his teeth with biting.  The Veteran reported being kicked in the face 5 days prior to his visit, and stated that he now had pain in the face that radiates into the upper molars on pressure, proximal zygoma and maxilla.  It was noted that X-rays were technically unsatisfactory.  The impression was partially avulsed tooth #4 and impacted tooth #1.  If there was no improvement, the plan was to remove both teeth.  At his separation examination, it was noted that the Veteran was missing teeth #2, 3, 14, 15, 17, 19, 29, and 30.  

Private treatment reports from Dr. Joseph A. Walz, dated from July 2006 to October 2010, show that the Veteran received treatment for evaluation of missing teeth and dental implants.  

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2016).  

No VA examination was conducted to address the question of whether the Veteran's tooth loss was due to any bone loss through the claimed in-service trauma or with regard to whether he has a jaw disorder related to that injury.  Consequently, on remand the Veteran must be afforded a VA dental examination to determine if he indeed has residuals of missing teeth related to the claimed in-service dental trauma or if he has a jaw disorder related to that incident.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since June 2013.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

2.  Schedule the Veteran for a VA dental examination to identify any current dental disorder or a current jaw disorder, to include whether he has loss of teeth due to loss of substance of body of maxilla or mandible, and if so, which teeth.  A copy of this Remand and the entire claims file must be made available to and reviewed by the VA examiner. Pertinent documents should be reviewed, including service treatment records and the Veteran's statements.  All indicated testing must be conducted, and all pertinent symptomatology and findings must be reported in detail.  The examiner should then offer an opinion as to whether any currently diagnosed dental disorder or jaw disorder is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include a dental trauma from the incident in service.  The opinion must be based on the review of the claims file, and a complete rationale must be provided for any opinions expressed.  

3.  The AOJ must ensure that all requested actions have been taken to comply with VA's duty to assist.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, re-adjudicate the Veteran's claims for service connection for a dental disorder and a jaw disorder on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, furnish to him and his representative a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


